DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-18-2022 has been entered.
 
Response to Arguments
The examiner considered the new scope of claim 13, the scope of the claim is allowable for the same reasons as indicated in applicant’s remarks page 8, filed 2-28-2022.
 Applicant respectfully submits: “that priority is different from rank. For example, sets of positioning data may have the same rank but each have a different priority assigned to different sets. Lower ranked sets of positioning data may have a higher priority than higher ranked sets of positioning data. Thus, the term "rank" is not the same as "priority."”; the examiner’s position is that a possibility that the terms may have a difference under some not claimed conditions is not enough to reach the conclusion that they are not the same. The examiner invites the applicant to amend the claims and add limitations that are required rather than suggestions or possibilities. Additionally, explicit ranking is equivalent to explicit priority.
The rest of the arguments directed to Kelley are based on the argument that "rank" is not the same as "priority. Please see the previous paragraph.
The rejection of record stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley 20190253996.

As to claim 1, Kelley discloses a method performed by a server [such as E-SMLC 190] for assisting a radio network node [such as eNB 170] to handle a set of positioning assistance data for positioning one or more User Equipments, UEs [such as UE 110], in a wireless communications network [such as wireless network 100] (see abstract) the method comprising: sending the radio network node a request to activate a position system information broadcast (see par. 0040); based on importance determining an explicit priority [rank] associated to the respective positioning assistance data out of the set of positioning assistance data, and assisting the radio network node by sending the set of positioning assistance data, and information about the determined explicit priority associated to the respective positioning assistance data (see fig. 2-8; steps 610-640; par. 0030, 0056-0057) which determined explicit priority [enables the radio network node to determine a “schedule” for broadcast of at least some of the respective positioning assistance data out of the set of positioning assistance data, in respect to available resources in the radio network node (see par. 0060)]. Kelley does not recite the word “schedule”; however, please note that the plain meaning of enable is that is able to do it, which it is what the claim require, the possibility of performing the task. Therefore, it would be obvious to one of the ordinary skills in the art before the effective filing date of the present invention that Kelley’s determined priority also make possible the radio network node to determine a “schedule” for broadcast for the simple purpose of aiding the location of UE’s. Please note that also the scheduling can be interpreted as organizing and/or grouping the ranked positioning data into the respective data block that is explicitly disclosed by Kelley in par. 0030, 0076-0080.
As to claim 2, Kelley discloses the method according to claim 1, wherein the importance comprises any one or more out of: requirements, importance, time criticality, or necessity for prioritized subscription classes (see par. 0057).
As to claim 3, Kelley discloses the method according to claim 1, wherein the priority based on importance concerns a piece of positioning assistance data information (see par. 0057-0058).
As to claim 4, Kelley discloses the method according to claim 1, wherein the priority based on importance concerns how to prioritize the respective positioning assistance data out of the set of positioning assistance data, to be packed into messages in respect to available resources, and to be broadcasted by the radio network node (see par. 0085).  
As to claim 5, Kelley discloses the method according to claim 1, wherein assisting, the radio network node by sending the set of positioning assistance data, and information about the determined priority associated to the respective positioning assistance data, further comprises sending information about positioning assistance data periodicity (see par. 0081).  
As to claim 8, Kelley discloses a method performed by a radio network node [such as eNB 170], for handling a set of positioning assistance data for positioning one or more User Equipments, UEs, in a wireless communications network, the method comprising: receiving a request from a server to activate a position system information broadcast (see par. 0040); receiving, from the server a set of positioning assistance data, and information about an explicit priority associated to the respective positioning assistance data, which explicit priority is related to importance, based on the received information about the explicit priority and available resources in the radio network node determining a schedule for broadcast of at least some of the respective positioning assistance data out of the set of positioning assistance data (see par. 0030, 0056-0057, 0060,0076-0080). Kelley does not recite the word “schedule”; however, scheduling can be interpreted as organizing and/or grouping the ranked positioning data into the respective data block. Therefore, it would be obvious to one of the ordinary skills in the art before the effective filing date of the present invention that Kelley’s organizing and/or grouping the ranked positioning data is equivalent to “schedule” since it achieve the same predictable result of aiding the location of UE’s. 
As to claim 9, Kelley discloses the method according to claim 8, wherein the importance comprises any one or more out of: requirements, importance, time criticality, or necessity for prioritized subscription classes (see par. 0057).
As to claim 10, Kelley discloses the method according to claim 8, wherein the explicit priority based on importance concerns a piece of positioning assistance data information (see par. 0057-0058).
As to claim 11, Kelley discloses the method according to claim 8, wherein the explicit priority based on importance concerns how to prioritize the respective positioning assistance data out of the set of positioning assistance data, to be packed into messages in respect to available resources, and to be broadcasted by the radio network node (see par. 0085).  
As to claim 12, Kelley discloses the method according to claim 8, wherein receiving, from the server the set of positioning assistance data, and information about the determined explicit priority, further comprises receiving information about positioning assistance data periodicity (see par. 0081).  
Regarding claims 16-19, they are the corresponding device claims of method claims 1-4 and 8-12. Therefore, claims 16-19 are rejected for the same reasons as shown above.

Allowable Subject Matter
Claims 13 and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claim 21 now include previously indicated allowable subject matter, see previous office action mailed 4-18-2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647